Citation Nr: 0914030	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-17 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).  

4.  Entitlement to an increased rating for PTSD, currently 
rated as 50 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to 
December 1964, and from December 1965 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Hartford Regional Office (RO) in Newington, 
Connecticut.  

The issues of entitlement to service connection for 
hypertension and an increased rating for PTSD are decided 
herein while the other issues on appeal are addressed in the 
remand that follows the order section of the decision.


FINDINGS OF FACT

1.  Hypertension is etiologically related to service-
connected PTSD.

2.  The Veteran's PTSD is productive of occupational and 
social impairment that most nearly approximates deficiencies 
in most areas.  



CONCLUSIONS OF LAW

1.  Hypertension is proximately due to or the result of the 
Veteran's service-connected PTSD.  38 C.F.R. § 3.310 (2006).

2.  The schedular criteria for a disability rating of 70 
percent, but not higher, for PTSD are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for hypertension as well 
as a higher rating for his PTSD.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the Court has recently provided guidance 
with respect to the notice that is necessary in increased 
rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Adequate VCAA notice in an increased rating claim 
must inform the claimant that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; and that, if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes.  If the claimant is rated under a 
Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability, the 
notice letter must provide at least general notice of that 
requirement.  The notice letter must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  


With respect to the hypertension claim, the Board notes that 
the Veteran has been provided all required notice, to include 
notice pertaining to the disability-rating and effective-date 
elements of the claim.  In addition, the evidence currently 
of record is sufficient to substantiate this claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A  or 38 C.F.R. § 3.159.

With respect to the PTSD claim, the record reflects that the 
Veteran was provided the required notice in letters mailed in 
February 2008 and September 2008.  Although the Veteran was 
not provided all required notice before the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  

The Board also notes that service treatment records as well 
as pertinent VA medical records have been obtained.  Private 
treatment records were submitted by the Veteran.  In 
addition, the Veteran was afforded a VA examination.  Neither 
Veteran nor his attorney has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claims.



II.  Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (West 2002).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  During the 
pendency of the Veteran's service connection claim, 38 C.F.R. 
§ 3.310 was amended, effective October 10, 2006.  The 
amendments to this section are not liberalizing.  Therefore, 
the Board will apply the former version of the regulation.

Disability Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

Service Connection

The Veteran urges that his hypertension is due to his 
service-connected PTSD.  Service connection was granted for 
PTSD in September 2004.  The Veteran's claim for service 
connection for hypertension was received at the RO in October 
2006.  As the following discussion will illustrate, because 
the Veteran's treating VA physician has rendered an 
uncontroverted medical opinion supporting his claim, service 
connection is warranted.  

VA treatment records dated from September 2003 through 
September 2008 show ongoing treatment, medication and 
monitoring for coronary artery disease, high cholesterol, 
hypertension and recent prostate cancer.  One of the 
Veteran's most frequent VA primary physicians submitted the 
following written, signed statement dated November 17, 2006:  
"It is my opinion that [the Veteran's] hypertension is least 
likely as not due to service connected PTSD."  The record is 
replete with reference to treatment of the Veteran by this 
physician from 2003 through 2008.  There is no additional 
medical opinion evidence on the issue of a relationship 
between hypertension and PTSD.  

The Board infers from the extensive treatment record that 
this VA physician had significant knowledge of the Veteran's 
health and concludes that her opinion is thus patently 
supported by the record.  Although the evidence is not 
entirely unequivocal, the Board finds that this 
uncontroverted physician's opinion along with the treatment 
records authored by her present a sound and reasonable basis 
for finding that hypertension is as likely as not related to 
PTSD.  Accordingly, service connection is in order for the 
Veteran's hypertension.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

Increased Rating for PTSD

This Vietnam Veteran is currently assigned a 50 percent 
disability rating for his combat-related PTSD.  Service 
connection was granted for this disability in 2004, and a 50 
percent rating is in effect effective from May 2004.  An 
initial rating in excess of 50 percent was denied by the 
Board in an October 2006 decision.  The current claim was 
filed in July 2007, with the Veteran alleging an increase in 
symptoms of PTSD.  Following its review of the record, the 
Board has determined that the impairment from the disability 
more nearly approximates the deficiencies in most areas 
required for a 70 percent rating, but does not warrant a 
rating in excess of 70 percent.  

A VA examination to assess the degree of impairment due to 
the Veteran's PTSD was conducted in April 2008.  The examiner 
relied heavily on the historical findings of examination in 
December 2006, and extensively reviewed that examination 
report in the record.  The examiner reviewed the Veteran's 
electronic medical records and interviewed the Veteran.  The 
2008 examination report and relevant treatment records 
consistently showed severe PTSD without suicidal ideation, 
but with intense irritation, anger, thoughts of hurting 
others, pressured speech, near- continuous panic, depression, 
impaired impulse control, significant neglect of personal 
appearance and hygiene, and inability to establish and 
maintain effective relationships.  

The Veteran reported ongoing difficulties with reexperiencing 
combat situations in Vietnam, including intrusive thoughts 
and dreams triggered by reminders such as helicopters and 
military shows or reports about Iraq.  His wife of 20 years 
reported he has violent episodes in bed after which he wakes 
up sweating.  He described avoidance and emotional detachment 
from others.  He noted that he gets angry, irritated and 
confrontational with others and later apologizes.  He 
reported road rage incidents.  He reported hypervigilence and 
a fear of leaving home.  He avoided stores and would go out 
at midnight to avoid crowds.  He reported being extremely 
anxious in crowds.  He reported panic attacks, dysphoria and 
periods of cheerfulness.  He noted significant alcohol use 
daily, admitting to drinking seven beers per day and a large 
glass of wine before bed as a sleep aid.  He reported that he 
has encountered no consequences of his drinking.  

He noted he lived with his wife of 20 years and had 
infrequent contact with his two children from a prior 
marriage and their children.  He spent most of his days doing 
nothing, watching television, cooking and talking with his 
brother and another Marine friend.  

The Veteran reported that he and his wife took a vacation to 
the Bahamas two years earlier which they enjoyed.  He had 
been a competitive fisherman until 2004, but his frequent 
confrontations led him to stop.  He reported that he took 
part in martial arts with trusted acquaintances three times 
per week as a way of life for many years.  He taught children 
martial arts.  He worked previously as a bartender and for a 
long time as a narcotics police officer.  

Since the 2006 examination, the Veteran's son had died in 
Panama under suspicious circumstances, which distressed him 
greatly and caused him feelings of guilt.  He also reported 
the death of his dog which was also distressing as he had a 
strong attachment to this dog.  The Veteran was diagnosed as 
having prostate cancer in September 2007 and had undergone 
treatment for that condition.  This left him with pessimism 
and a sense of foreshortened future despite good prognoses 
from his treating doctors.  

The examining psychiatrist reviewed the report of the 2006 
mental status examination and noted that the Veteran's 
symptoms were currently very similar to those noted in the 
2006 report.  He noted the Veteran's intrusive thoughts, 
nightmares, irritability and distress related to war 
reminders.  The Veteran reported violent episodes in his 
sleep which his wife tells him about but of which he has no 
memory.  He described hypervigilance, emotional avoidance, 
emotional numbing and hyperarousal, the last of which the 
examiner felt was the most salient manifestation.  
Irritability and anger have gotten in the way of work and 
social relationships.  The Veteran reported that he chased 
people in cars and tried to get them to pull over to fight.  
He reported he and his wife tolerated each other and they did 
not attend family functions due to his anger problems.  He 
described increased sadness and anhedonia, noting he lost 
interest in travel and martial arts.  He stopped teaching 
martial arts to children in October 2007 due to a 
disagreement with an instructor.  The instructor did not 
repay him money the Veteran loaned him, despite their 30 year 
relationship and the espoused values of the martial arts 
center.  His prostate cancer residuals increased his desire 
not to go out.  The examiner noted outpatient medication 
management and the Veteran's reported increased depression in 
March 2008 treatment notes.  The global assessment of 
functioning (GAF) scare at that time was 48.  

The examiner noted current moderate major depression, self-
criticism, hopelessness and poor concentration.  
Claustrophobia and panic symptoms in enclosed spaces were 
noted.  The Veteran reported he was touring a submarine and 
had to exit quickly, cussing at the tour guide until he was 
allowed to exit.  He reported he was still drinking heavily 
and not interested in reforming this habit.  

On mental status examination, the Veteran was noted to have 
arrived early, unshaven, pale and dressed in a sweat shirt 
and track pants.  Mood was anxious, he was agitated and 
fidgety, gripping the chair throughout the interview.  His 
voice became louder and more pressured at times.  He had no 
homicidal or suicidal ideation or intent but there was a 
reported urge to hurt others when angry which he did not act 
upon.  Thought processes were goal directed and logical.  No 
perceptual disturbances were noted.  Insight was fair, and 
judgment was good.  The examiner diagnosed PTSD, chronic, 
major depressive disorder, moderate, and assigned a GAF score 
of 47, current, 49 highest for the year.  The examiner felt 
that the Veteran's report of an exacerbation was corroborated 
in the medical record.  It was felt his PTSD and panic had 
intensified and he had not had major depression.

The report of the examination in 2008 consistently reflects 
that the Veteran's irritability, anxiety and anger have 
greatly impacted his functioning despite medication.  Mood 
has severely impaired functioning.  The Veteran manifested 
increasing anxiousness during the most recent interview.  
Increasing panic and depression affect the ability to 
function independently, appropriately and effectively.  The 
examinations did note impaired impulse control (such as 
unprovoked irritability with periods of intent to do violence 
during road rage episodes).  The Veteran has complained of 
and demonstrated anhedonia, extreme hostility, panic, 
isolative nature and irritability which are consistent with a 
70 percent rating.  As to the noted depression, while this 
may not be wholly attributable to PTSD, it has certainly been 
an historical component of his PTSD and as such cannot be 
excluded from his PTSD manifestations on the current record.  

However, the social and occupational impairment from the PTSD 
do not more nearly approximate the total impairment required 
for a 100 percent rating.  His description of his daily 
activities more nearly approximates the 70 percent rating.  
There is no evidence of gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.  
Moreover, the record reflects that the Veteran has maintained 
some relationships.

Also instructive in determining overall level of functioning 
are GAF scores assigned by examiners.  GAF scores are based 
on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

The Veteran was assigned a GAF score of 47 in the 
aforementioned VA examination.  The Board acknowledges that 
most of the GAF scores fall within the range from 41 to 50, 
which reflects serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Id.  
During the period on appeal, there are objective examples of 
serious impairment.  

In summary, the evidence satisfactorily demonstrates 
impairment consistent with the 70 percent level.  The type 
and degree of symptomatology contemplated for the 100 percent 
level are not more nearly approximated.  The Board is of 
course aware of the Veteran's contentions concerning the 
severity of his service-connected symptomatology.  However, 
while the Veteran is competent to report his symptoms, like 
all evidence his self reports must be evaluated in the light 
of the entire record.  The Board believes that the objective 
evidence of record is more probative than the Veteran's 
statements in determining whether the criteria for a higher 
rating are met or more nearly approximated.

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the 
disability warranted a rating in excess of 70 percent.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2008).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for his PTSD and that the 
manifestations of his PTSD are consistent with those 
contemplated by the schedular criteria.  Therefore, the Board 
concludes that referral of this case for extra-schedular 
consideration is not in order.





ORDER

Entitlement to service connection for hypertension as 
secondary to service-connected PTSD is granted.  

Entitlement to a rating of 70 percent, but not higher, for 
PTSD is granted, subject to the criteria applicable to the 
payment of monetary benefits.


REMAND

Hearing loss and tinnitus were diagnosed on VA evaluation in 
January 2006.  The record reflects that the Veteran was 
involved in combat and the Board observes that he was likely 
exposed to acoustic trauma during combat.  Under these 
circumstances, the Board finds that the Veteran should be 
afforded a VA examination to determine the likelihood that 
his hearing loss and tinnitus are related to acoustic trauma 
in service.  

As to the claim for TDIU, in view of the actions taken in 
this Board decision, additional development is warranted.  
Moreover, the Board notes recent communication from the 
Veteran's attorney notifying the Board of recent relevant VA 
treatment for service-connected residuals of prostate cancer 
in February 2009.  

Additionally, to the extent that the Veteran is undergoing 
ongoing treatment for these disabilities, updated VA 
treatment records should be obtained.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or AMC should obtain a copy of 
the Veteran's VA treatment records for 
the period after December 29, 2008.

2.  Then, the RO or the AMC should 
arrange for the Veteran to be afforded an 
examination to determine the extent and 
etiology of any currently present hearing 
loss disability and tinnitus.  The claims 
file must be made available to and 
reviewed by the examiner.  Based on the 
review of the claims file and the 
examination results, the examiner should 
provide an opinion with respect to each 
of the claimed disabilities as to whether 
there is a 50 percent or better 
probability that the disability 
originated during service or is otherwise 
etiologically related to service.  
Acoustic trauma related to combat is 
conceded.  The rationale for each opinion 
expressed must also be provided.

3.  The RO or the AMC should arrange for 
the Veteran to be afforded an appropriate 
examination to determine the impact of 
all of his service-connected disorders 
and on his ability to work.  The claims 
file must be made available to and 
reviewed by the examiner.  Based upon the 
examination results and the review of the 
claims file, the examiner should provide 
an opinion as to whether the Veteran's 
service-connected disabilities are 
sufficient by themselves to render him 
unemployable.  The rationale for the 
opinion must also be provided.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claims for 
service connection for hearing loss and 
tinnitus and for TDIU.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


